FIRST AMENDMENT TO LEASE AGREEMENT
     THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) is made
and entered into as of March 1, 2009 by and between ATLANTA LAKESIDE REAL
ESTATE, L.P., a Georgia Limited Partnership (“Landlord”) and MEDQUIST
TRANSCRIPTIONS, LTD. (as successor to Lanier Healthcare, L.L.C.), a New Jersey
corporation (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Lanier Healthcare, L.L.C. entered into that certain
Lease Agreement dated September 6, 2002 (the “Lease”), for premises consisting
of approximately 38,113 square feet of space (the “Premises”) located at 5430
Metric Place, Suite 200, Norcross, Georgia 30092;
     WHEREAS, Lanier Healthcare, L.L.C. was acquired by Tenant on July 1, 2002,
on December 6, 2005 Lanier Healthcare L.L.C. changed its name to MedQuist
Healthcare LLC, and on December 30, 2005 MedQuist Healthcare LLC merged with and
into Tenant so that Tenant ultimately succeeded Lanier Healthcare, L.L.C. as
Tenant under the Lease;
     WHEREAS, the term of the Lease expired on June 14, 2008 and Tenant
continued occupancy of the Premises pursuant to the holdover provisions of the
Lease (Landlord hereby waiving any and all rights to collect any further
additional rent from Tenant resulting from any such holdover provision contained
in the Lease, if any); and
     WHEREAS, Landlord and Tenant desire to enter into this First Amendment for
the purpose of ending the holdover tenancy and to extend the term of the Lease
and to decrease the size of the Premises on the terms and conditions described
herein.
     NOW THEREFORE, for and in consideration of the premises hereto, the keeping
and performance of the covenants and agreements hereinafter contained, and for
Ten and No/100 Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant,
intending to be legally bound, agree as follows:
     1. Recitals/Defined Terms. The above recitals are true and correct and are
hereby incorporated into this First Amendment as if set forth herein at length.
All terms used herein and denoted by their initial capitalization shall have the
meanings set forth in the Lease unless set forth herein to the contrary.
     2. Lease Term Extension. The term of the Lease is hereby extended for a
period of 65 months, commencing on March 1, 2009 (the “Commencement Date”), and
expiring on July 31, 2014 (the “Extended Term”).
     3. Tenant Improvement Allowance for Extended Term. Landlord, at Landlord’s
sole expense, shall demise the New Premises (as defined herein) per the floor
plan attached as Exhibit A and will provide all improvements set forth on
Exhibit A on a turn-key basis. Landlord, at Landlord’s sole expense, shall have
a certified HVAC contractor evaluate the mechanical systems in the New Premises
and will provide the evaluation report to Tenant. Based on that evaluation,
necessary improvements will be made by Landlord, at Landlord’s sole expense, to
specifically address capacity and air distribution. All
improvements/recommendations by the HVAC contractor will be completed by
Landlord, at Landlord’s sole expense, including repairs and/or replacement of
rooftop units. All exhaust fans will be upgraded by Landlord at Landlord’s sole
expense. All of the foregoing shall be hereinafter referred to as the
“Landlord’s Work Obligations”. Landlord shall impose upon the contractor and/or
other agents or employees of Landlord performing the Landlord’s Work Obligations
a requirement that such person(s) will agree to use their best efforts to not
unreasonably interfere with the conduct of Tenant’s business operations.
     4. Base Rental During Extended Term. The Base Rental during the Extended
Term shall be as follows. Tenant shall pay Tenant’s Percentage Share of CAM
Expenses, Landlord’s Real Estate Taxes and Insurance Expenses during the 5 month
free rent period.

 



--------------------------------------------------------------------------------



 



                              Base   Base   Base Extended Term   Rental PSF  
Rental Annual   Rental Monthly
3/1/09 — 7/31/09
  Free   $ 0     $ 0  
8/1/09 — 2/28/10
  $ 12.00     $ 233,652.00     $ 19,471.00  
3/1/10 — 2/28/11
  $ 12.36     $ 240,661.56     $ 20,055.13  
3/1/11 — 2/28/12
  $ 12.73     $ 247,865.83     $ 20,655.49  
3/1/12 — 2/28/13
  $ 13.11     $ 255,264.81     $ 21,272.07  
3/1/13 — 2/28/14
  $ 13.50     $ 262,858.50     $ 21,904.88  
3/1/14 — 7/31/14
  $ 13.91     $ 270,841.61     $ 22,570.13  

     5. Reduction in Size of the Premises. Effective March 1, 2009 and for the
remaining term of the Lease, the Premises shall consist of the 19,471 rentable
square feet as shown on the floor plan attached as Exhibit A (the “New
Premises”). Tenant’s Percentage Share for the New Premises shall be 33.57%.
Landlord and Tenant hereby terminate the Lease only as it relates to a portion
of the Premises consisting of approximately Eighteen Thousand Six Hundred
Forty-Two (18,642) rentable square feet (the “Terminated Premises”) effective as
of February 28, 2009, and Landlord agrees that Tenant shall have no further
obligations under the Lease with respect to the Terminated Premises as of
February 28, 2009, except for any amounts owed (due to reconciliation of 2008
operating expenses) in connection with the Termination Premises for periods
prior to February 28, 2009. It is understood and agreed that, upon completion of
the Landlord’s Work Obligations, Tenant shall surrender possession of the
Terminated Premises and shall continue in possession and occupancy of the New
Premises. Tenant agrees to continue in possession of the Terminated Premises in
“as-is” condition, subject however to the completion of the Landlord’s Work
Obligations.
     6. Parking. During the Extended Term, Landlord shall provide Tenant 88
parking spaces free and unassigned.
     7. Right of First Refusal. The right of first refusal in Section 2.07 of
the Lease is hereby deleted.
     8. Binding Effect. This First Amendment shall be governed by and construed
in accordance with the laws of the State of Georgia, and shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors, representatives and assigns, but always subject, in the case of
Tenant, to the limitations on assignment and sublease set forth in the Lease. In
the event of any inconsistency or conflict between the terms of this First
Amendment and of the Lease, the terms hereof shall control. Time is of the
essence of all of the terms of this First Amendment.
     9. Continued Validity. Except as hereinabove provided, all other terms and
conditions of the Lease shall remain unchanged and in full force and effect, and
are hereby ratified and confirmed by Landlord and Tenant.
     10. Modifications. This First Amendment may not be changed, modified,
discharged or terminated orally in any manner other than by an agreement in
writing signed by Landlord and Tenant or their respective heirs,
representatives, successors and permitted assigns.
     11. Authority. The person executing First Amendment on behalf of Tenant
does hereby personally represent and warrant that Tenant is a validly existing
corporation and is fully authorized and qualified to do business in the State of
Georgia, that the corporation has full right and authority to enter into First
Amendment, and that the undersigned, who is signing on behalf of the
corporation, is a duly authorized officer of the corporation and is authorized
to sign on behalf of the corporation. The person executing First Amendment on
behalf of Landlord does hereby personally represent and warrant that Landlord is
a validly existing limited partnership and is fully authorized and qualified to
do business in the State of Georgia, that the limited partnership has full right
and authority to enter into First Amendment, and that the undersigned, who is
signing on behalf of the limited partnership, is a duly authorized officer of
the limited partnership and is authorized to sign on behalf of the limited
partnership.
     12. Broker. Landlord and Tenant represent and warrant to the other that
Resource Real Estate Partners, L.L.C. represents the Landlord in connection with
this transaction and CB Richard Ellis represents the Tenant (collectively, the
“Brokers”). Tenant and Landlord warrant that they have had no dealings with any
broker or agent in connection with the negotiations or execution of First
Amendment other than the Brokers, and Landlord and Tenant agree to indemnify the
other against all costs, expenses, reasonable attorney’s fees, or other
liability for commissions or other compensation or charges resulting from a
breach of such representations. The parties acknowledge and agree that the
Brokers shall be paid a fee by Landlord pursuant to a separate agreement and
upon full execution of First Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have set their hands and affixed theirs
seals to First Amendment to be effective as of the day and year first above
written.

            LANDLORD:

ATLANTA LAKESIDE REAL ESTATE, L.P.,
a Georgia Limited Partnership
      By:   /s/ Alxander Logan         Alexander Logan, Authorized Agent       
TENANT:

MEDQUIST TRANSCRIPTIONS, LTD.,
a New Jersey corporation
      By:   /s/ Peter Masanotti         Name:   Peter Masanotti        Title:  
CEO     

 